Christian, J.,
dissented. .He referred to his opinion in the case of Shipe, Cloud & Co. v. Repass, 25 Gratt. 716.
Burks, J., also dissented.
The decree was as follows :
The court is of opinion, for reasons stated in writing •and filed with the record, that the appellant, E. S. Boyn-. ton, as against the appellees, his creditors, is not estopped to assert his claim to a homestead in the property conveyed by the decree of the 25th of January, 1871, by reason of anything contained in said deed, and the said corporation court erred in so deciding. It is therefore ordered and decreed that for this error the said decrees of the 27th October, 1873, and January 21, 1874, be reversed and annulled, and the appellees do pay to the appellants their costs by them expended in the prosecution of their appeal aforesaid here. And it is further ordered and decreed that the cause he remanded to the said corporation court with a view to the appointment of *468appraisers according to the prayer of the appellant’s petition, and to the assignment of homestead to the appellant, E. S. Boynton, unless it appears he is not entitled to the same on other grounds.
Decree reversed.